DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group and Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/26/2022.
Applicant's election with traverse of Group I and Species III in the reply filed on 09/26/2022 is acknowledged.  The traversal is on the ground(s) that “The restriction is particularly deficient because it only generally at paragraph 4…Searching the subject matter of each of the Groups together does not impose an undue search burden on Examiner because the subject matter substantially overlaps…restriction of any of the claims is improper because the claims do not require a different field of search…Traversal of Restriction Requirement for Species I-IV…The only justification for a requirement for restriction provided regards a restriction amongst Groups III and each of Groups I, II, and IV…Applicant hereby ”.  This is not found persuasive because each of the Groups have been restricted from one another based on the fact that the claims directed to each of the respective Groups are not commensurate in scope and therefore present a burden to the Examiner because the inventions would require a different field of search in that at least different search strategies or search queries would be employed.  If applicant is traversing on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 102 or pre-AIA  35 U.S.C. 103(a) of the other invention.  In regard to applicant’s argument concerning the only justification for a requirement for restriction provided in regards a restriction amongst Species III and each of Species I, II, and IV, the Examiner contends that each of the characteristics unique to each of Species I-IV were listed in parentheses besides each Species at paragraph 5 of the Restriction Requirement mailed on 09/16/2022.  From this, it is clearly evident that there are features pertaining to each of the Species that would not be required in the search of the other Species and would therefore present a search burden to the Examiner.  Examiner acknowledges applicant’s admission on page 11 of the Remarks filed on 09/26/2022 that Species I-IV are obvious variants over one another.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one or more surfaces having…a surface geometry selected from the group consisting of…rounded…to provide depth to the flying insect station…an attractant held in the cavity” (see claim 1); “said panel comprising vents…an attractant housing positioned adjacent the panel” (see claim 18); “the panel include at least one surface having a surface geometry that is…rounded…to provide depth to the flying insect station” (see claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a first surface 26 extending outward from the outer peripheral edge 34 above the second surface 28” as described at page 9, lines 22-23 and “A cavity 36 is configured on the backside beneath the first surface 26 as best illustrated in Fig. 3.” As described at page 9, lines 24-25.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  
Page 6, lines 7-10, the phrase “The attractant 16…may be positioned on the surface of the second panel 14 as illustrated in Fig. 1C.” is unclear since Fig. 1C has attractant 16 positioned on fourth panel 20 and not second panel 14 as stated;
Page 9, lines 22-23, the phrase “a first surface 26 extending outward from the outer peripheral edge 34 above the second surface 28” is unclear since in Fig. 2 it is shown that the first surface 26 is actually located below the second surface 28;
Page 9, lines 24-25, the sentence “A cavity 36 is configured on the backside beneath the first surface 26 as best illustrated in Fig. 3.” is unclear since in Fig. 3 it is shown that the cavity 36 somewhat coincides with the same general area as first surface 26 and is located below the second surface 28.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 18-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
In regard to claim 1, the specification and figures do not disclose one surface having a surface geometry which is tapered, rounded, or planar to provide depth to the flying insect station.  The depth provided to the flying insect station is provided by the frame/frame portion 24 extending from the surfaces 26, 28 as shown in the elected embodiment of Figs. 2-3 and that the frame portion 24 comprises multiple surfaces and not just one surface.
In regard to claim 9, the specification and figures do not disclose the outer peripheral edge 34 forms part of or is attached to the wall.  The outer peripheral edge 34 is disclosed at page 9, lines 18-19 as “The backside of the frame includes an outer peripheral edge 34 (illustrated in Fig. 3)…” and therefore the edge 34 is part of the frame 24, but is not part of the wall nor is it attached to the wall.
In regard to claim 18, the specification and figures do not disclose the panel comprising vents or the attractant housing positioned adjacent the panel with respect to the elected embodiment shown in Figs. 2-3.  That is, the vents 32 are defined in frame/frame portion 24 and not in either surface 26 or 28.
In regard to claim 19, the specification and figures do not disclose a panel having one surface having a surface geometry which is tapered, rounded, or planar to provide depth to the flying insect station.  The depth provided to the flying insect station is provided by the frame/frame portion 24 extending from the surfaces 26, 28 as shown in the elected embodiment of Figs. 2-3 and that the frame portion 24 comprises multiple surfaces/panels and not just one panel.
In regard to claim 21, this claim recites structure pertaining to the embodiment shown in Fig. 1A and the specification and figures do not disclose any “vent” as recited in claim 1 that is associated with this embodiment.  There is only attractant 16 being disclosed in Fig. 1A, but there is no vent in this embodiment.
In regard to claim 22, this claim recites structure pertaining to the embodiment shown in Fig. 1B and the specification and figures do not disclose any “vent” or “cavity” as recited in claim 1 that is associated with this embodiment.  There is only attractant 16 being disclosed in Fig. 1B, but there is no vent in this embodiment and the attractant 16 is positioned at a location below the second panel 14.
In regard to claim 23, this claim recites structure pertaining to the embodiment shown in Fig. 1C and the specification and figures do not disclose any “vent” or “cavity” as recited in claim 1 that is associated with this embodiment.  There is only attractant 16 being disclosed in Fig. 1C, but there is no vent in this embodiment and the attractant 16 is positioned on the fourth panel 20.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the phrase “one or more surfaces having…a surface geometry…planar to provide depth to the flying insect station” renders the claim vague and indefinite since it is unclear as to how exactly a planar surface which is flat can actually provide depth since a planar surface by definition cannot alone define a depth dimension.  The embodiment shown in Figs. 2-3 has a frame/frame portion 24 extending about surfaces 26, 28 which define the depth of the flying insect station.
In regard to claim 9, the phrase “wherein said outer peripheral edge forms part of or is attached to the wall” renders the claim vague and indefinite since the backside of the frame 24 includes the outer peripheral edge 34 as illustrated in Fig. 3.
In regard to claim 18, the phrase “said panel comprising vents” renders the claim vague and indefinite since the first 26 and second 28 panels of the embodiment shown in Figs. 2-3 do not have the vents 32 defined therein and instead the frame/frame portion 24 defines the vents 32 as illustrated.
In regard to claims 21-23, these claims recite structure pertaining to the embodiments shown respectively in Fig. 1A, Fig. 1B, and Fig. 1C but there is not any “vent” as recited in claim 1 that is associated with any of these embodiments.  There is only attractant 16 being disclosed in Figs. 1A-C, but there is no vent in any of these embodiments.  
Additionally in regard to claims 22-23, these claims recite structure pertaining to the embodiments shown respectively in Figs. 1B and 1C but there is not any “cavity” as recited in claim 1 that is associated with any of these embodiments.
In regard to claim 21, the phrases “the first panel provides specular reflectivity, the second panel is dark in color” render the claim vague and indefinite since these phrases fail to refer back to and further modify the phrases “one or more surfaces having a black color, a substantially reflective property” and “wherein the black color, the substantially reflective property” previously recited in claim 1.  Also the recitation of “dark in color” in claim 21 is a broader recitation than “a black color” previously recited in claim 1 and therefore the limitation of claim 21 fails to further limit the limitation of claim 1.
In regard to claim 22, the phrase “the attractant is positioned at a location below the second panel” renders the claim vague and indefinite since it fails to further modify the phrase “an attractant held in the cavity” previously recited in claim 1.
In regard to claim 22, line 5, the term --the-- should be inserted before “first panel”.
In regard to claim 23, the recitation of “a fourth panel” renders the claim vague and indefinite since a “third” panel has not been recited after the “first” and “second” panels which were recited in claim 23.  That is, a fourth panel can only exist so long as a third panel has been recited before it.
In regard to claim 23, the phrase “the attractant is positioned at a location on the second panel” renders the claim vague and indefinite since it fails to further modify the phrase “an attractant held in the cavity” previously recited in claim 1.
In regard to claim 23, the term “the second panel” lacks antecedent basis.  Possibly, claim 23 represents the embodiment shown in Fig. 1C wherein the fourth panel 20 generally surrounds the first panel 12 and that therefore the “second panel” was claimed in error and should instead be the “first panel”.  
In regard to claim 24, the phrase “the second surface is located on the frame and/or the first surface” renders the claim vague and indefinite since the second surface 28 is shown as being separate and distinct from the first surface 26.
Claims 1-11 and 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  
In regard to claim 1, the structural relationship between the one or more surfaces, cavity, and vent is not being particularly claimed.  The cavity must be recited as being defined by frame/frame portion 24 in which the attractant is held and through which the vents are defined as shown in Figs. 2-3 of the present application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2, and 5-9 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by WO 93/22909 to Somerville.
In regard to claim 1, Somerville discloses a flying insect station (flat, two-dimensional container) comprising one or more surfaces (surfaces defining the flat, two-dimensional container) having a black color (black shadow images of flies on the front side 2 and also transparent material of the container can be shaded with a colour such as yellow, orange, or red), a substantially reflective property (transparent material of the container can be shaded with a colour such as yellow, orange, or red, wherein the color seen by a person represents the wavelength of light that is being reflected), and a surface geometry that is selected from the group consisting of:  tapered, rounded (entry openings 1 are rounded), and planar (sides defining container are planar; see Fig. 1), wherein the one or more surfaces are configured to provide depth to the flying insect station (two-dimensional configuration of container); a cavity (single-chamber fly trap defines a cavity therein) adjacent the one or more surfaces; and an attractant (5-8) held in the cavity (see Fig. 1); and a vent (1) to allow a plume of attractant to surround the one or more surfaces (attractant can be emitted from within the trap to ambient); wherein the flying insect station does not include a light source or a heating source (only the water soluble tablets of sugar 6 and yeast 7 and water 8 are used to attract the insects; also see page 10, line 28 to page 12, line 9); and wherein the black color, the substantially reflective property, and the attractant in combination create a synergistic effect greater than if used alone (the visual attraction provided by black shadow images of flies on the front side 2, transparent material of container which may be shaded with a color, and attractant 5-8 collectively provide attractants that are catered to the visual and scent/taste cues of target flying insects species; see pages 7, 10, and 11 of the spec.).
In regard to claim 2, Somerville discloses wherein the surface extends generally inwardly from an outer perimeter of the flying insect station (protrusion of front side 12 which extends inwardly from an outer perimeter of the trap in Fig. 2).
In regard to claims 5-7, Somerville discloses a suppression means (water-soluble tablet 5) located on at least a portion of the one or more surfaces (inner surface of container of trap), wherein the suppression means is a pesticide (see page 8, line 27 to page 10, line 14), wherein the suppression means is a replenishable, refreshable, serviceable, or consumable (insecticide of tablet 5 acts via the gastrointestinal tract of the target insect which means the insecticide must be consumed in order to work) portion of the flying insect station.
In regard to claim 8, Somerville discloses wherein the flying insect station is a free-standing device (base 11 is flat and is capable of resting upon a surface so that the trap is free-standing).
In regard to claim 9, Somerville discloses an outer peripheral edge (any of the lengthwise extending edges of the container) to orient the one or more surfaces generally vertical relative to a wall (the edges may allow the trap to be vertically positioned on a wall in a vertical orientation as shown in Fig. 1; also see page 10, line 28 to page 12, line 9), wherein said outer peripheral edge forms part of or is attached to the wall or the one or more surfaces (any of the lengthwise extending edges of the container form part of the one or more surfaces).
Claim(s) 1, 5-7, and 9 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by WO 2009/084900 to Lim (claims 1 and 21 are being rejected here as best understood in view of the 35 U.S.C. 112, 1st and 2nd paragraph rejections above).
In regard to claim 1, Lim discloses a flying insect station comprising one or more surfaces (10, 20) having a black color (background portion 10 may be colored black; see para. 32), a substantially reflective property (trap portion 20 may be colored white, yellow, red or blue), and a surface geometry selected from the group consisting of:  tapered, rounded, and planar (10 may be a square; see para. 33 or trap portion 20 can be in the form of a diamond, circle, triangle, inverted triangle, semicircle, and square), wherein the one or more surfaces are configured to provide depth to the flying insect station (contrast between 10 & 20 provides perception of depth; also the thickness of the material of 10, 20 provides some depth); an attractant (trap portion may include attractants; see para. 29; also the limitation “attractant held in the cavity” does not apply to the embodiment of Fig. 1A which is being claimed in claim 21, and therefore it is not a limitation that is required to be interpreted for claims 1 and 21); no vent (since there is no vent disclosed with respect to the embodiment of Fig. 1A which is being claimed in claim 21, and therefore it is not a limitation that is required to be interpreted for claims 1 and 21); wherein the flying insect station does not include a light source or a heating source; and wherein the black color, the substantially reflective property, and the attractant in combination create a synergistic effect greater than if used alone.  
In regard to claims 5-7, Lim discloses a suppression means (trap is coated with a commonly used sticky composition) located on at least a portion of the one or more surfaces, wherein the suppression means is a pesticide (sticky composition that insects stick to and then die), and wherein the suppression means is a replenishable, refreshable, serviceable, or consumable portion of the flying insect station (the sticky composition may be replenished/refreshed by reapplication or is serviceable when placed on the trap during initial use).
In regard to claim 9, Lim discloses an outer peripheral edge (outer peripheral edge of 10) to orient at least one of the one or more surfaces (10, 20) generally vertically relative to a wall (since 10, 20 are flat then they are capable of wall mounting), wherein said outer peripheral edge forms part of or is attached to the wall or the one or more surfaces (outer peripheral edge of 10 is attached to 10).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 93/22909 to Somerville in view of Rimback 5,685,109.
In regard to claim 3, Somerville discloses wherein materials used to configure the flying insect station are weather resistant (transparent material is inert toward moisture) and heat resistant (wall of trap can be rigid and of materials such as polymeric plastics for example polyethylene or polypropylene and the like which are heat resistant materials in that normal operating temperatures do not cause failure of the material; no specific or particular degree of heat resistance being claimed), but do not disclose the materials used to configure the flying insect station which are UV resistant.  Rimback discloses a trap (10) for flying insects which is transparent (see col. 2, line 31) and formed of a single piece of UV-resistant plastic material which provides protection so that the trap will not degrade when exposed to sunlight (PETG; see abstract line 6 & col. 2, lines 27-30).  It would have been obvious to one of ordinary skill in the art to modify the materials used to configure the flying insect station of Somerville such that they are UV resistant in view of Rimback in order to provide a trap which will not degrade when exposed to sunlight.  
Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 93/22909 to Somerville in view of Durand et al. 7,074,830.
In regard to claim 4, Somerville discloses the substantially reflective surface which is in particular a transparent material and that suitable materials which are permeable to light are polymeric plastics, for example polyethylene or polypropylene or the like, and that the material can be shaded and have life-size images of flies thereon and that flying insects, especially flies, in fact find dark patterns on a light background, and light/dark contrasts anyway, for example patterns which stand out significantly, considerably more attractive than purely dark or purely light areas and they like best dark lines on a transparent background through which light shines and that this observation can be made at any window through which natural or artificial light falls and that the attractiveness can be intensified further by skillful coloring (see page 7, lines 22-28), but does not disclose wherein the substantially reflective surface comprises a material selected from the group consisting of a black mirror, Plexiglas, reflective paint, and glass.  Durand et al. disclose a system for trapping flying insects with attractant lures wherein visual insect lures are selected to provide visual cues tailored to attract particular species of flying insects and that such lures may be configured to provide at least two relatively large contrasting colored fields and may comprise one or more of a shiny black surface and a high gloss mirrored silver surface (see col. 11, line 21 to col. 12, line 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substantially reflective surface of Somerville such that it comprises a material selected from the group consisting of a black mirror, Plexiglas, reflective paint, and glass in view of Durand et al. in order to provide a visual insect lure which is selected to provide visual cues tailored to attract particular species of flying insects and to provide a variety of specularly reflective surfaces from which to choose from so as to obtain the desired type and degree of specular reflectivity in the trap.
Claim 10-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 93/22909 to Somerville in view of Beaton 5,274,949 or Ernsberger, IV 6,625,922.
In regard to claim 10, Somerville does not disclose wherein the one or more surfaces comprises a frame portion tapered generally inwardly from an outer perimeter of the flying insect station, said frame portion includes the vent.  Beaton and Ernsberger, IV disclose an insect trap (20 OR 10) comprising one or more surfaces (clear plastic sleeve 21 OR outer surface 12 of 10), wherein the one or more surfaces (21 OR 12) comprises a frame portion (22 OR 14) tapered generally inwardly (see col. 2, lines 8-9 OR see Figs. 1-2) from an outer perimeter of the trap (22 tapers from the outer perimeter defined by 21 OR 14 tapers inwardly from an outer perimeter defined by its outermost edge), the frame portion includes the vent (inner end 22” of passageway openings 22 OR flies enter interior of trap 10 via 14).  It would have been obvious to one of ordinary skill in the art to modify the one or more surfaces of Somerville such that it comprises a frame portion tapered generally inwardly from an outer perimeter of the flying insect station, said frame portion including the vent in view of Beaton or Ernsberger, IV in order to provide a vent which is conducive to allowing the insects to enter the trap at a wider entrance end and which discourages insects from exiting the trap at a narrower exit end.
In regard to claim 11, Somerville and Beaton or Ernsberger, IV discloses a first surface (horizontally extending top of container of Somerville) and a second surface (vertically extending left side of container of Somerville) adjacent the frame portion (1 of Somerville; 22 of Beaton OR 14 of Ernsberger, IV), the first surface extending outward from the outer peripheral edge (the rear peripheral edge of the container of Somerville) above the second surface (see Fig. 1 of Somerville).
Claims 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 93/22909 to Somerville in view of Heath et al. 5,907,923 or Ernsberger, IV 6,625,922 and Rimback 5,685,109.
In regard to claim 18, Somerville discloses an attraction station for killing synanthropic flies comprising:  a dark, reflective panel (flat, two-dimensional container with black shadow images of flies on the front side 2 and also transparent material of the container can be shaded with a colour such as yellow, orange, or red), said panel comprising vents (1) and adapted for mounting against a wall (flat surfaces of the container are adapted for mounting against a wall; see page 12, lines 17-20); and wherein the attraction station does not include a light source or a heating source (only the water soluble tablets of sugar 6 and yeast 7 and water 8 are used to attract the insects; also see page 10, line 28 to page 12, line 9); and attractants (5-8) within the panel (see Fig. 1), but does not disclose an attractant housing positioned adjacent the panel to provide a plume of attractant which surrounds the panel.  Heath et al. and Ernsberger, IV disclose a flying insect station (10 OR 10) comprising a dark panel (main body 14 is painted OR see col. 5, line 28 to col. 6, line 15) comprising vents (14 OR 14) and a surface geometry that is tapered (10 of Ernsberger, IV in Figs. 1-2), rounded (10 of Heath et al. in Fig. 1b), or planar (10 of Heath et al. has planar ends 16, 17 OR 12 of Ernsberger, IV is planar); an attractant housing (28, 30 OR 29, 30) positioned adjacent the panel to provide a plume of attractant which surrounds the panel; wherein the station does not include a light source or heating source.  It would have been obvious to one of ordinary skill in the art to modify the station of Somerville such that an attractant housing is positioned adjacent the panel to provide a plume of attractant which surrounds the panel in view of Heath et al. or Ernsberger, IV in order to provide an alternative form of attractant which is housed so that it cannot spill or be easily dispersed from the panel to prevent a mess from being made versus the liquid attractant within the panel of Somerville which may spill out of the panel.  Somerville discloses wherein materials used to configure the flying insect station are weather resistant (transparent material is inert toward moisture) and heat resistant (wall of trap can be rigid and of materials such as polymeric plastics for example polyethylene or polypropylene and the like which are heat resistant materials in that normal operating temperatures do not cause failure of the material; no specific or particular degree of heat resistance being claimed), but do not disclose the materials used to configure the flying insect station which are UV resistant.  Rimback discloses a trap (10) for flying insects which is transparent (see col. 2, line 31) and formed of a single piece of UV-resistant plastic material which provides protection so that the trap will not degrade when exposed to sunlight (PETG; see abstract line 6 & col. 2, lines 27-30).  It would have been obvious to one of ordinary skill in the art to modify the materials used to configure the flying insect station of Somerville such that they are UV resistant in view of Rimback in order to provide a trap which will not degrade when exposed to sunlight.  
In regard to claim 19, Somerville discloses wherein the panel includes at least one surface having a surface geometry that is tapered, rounded (entry openings 1 are rounded), or planar (sides defining container are planar; see Fig. 1) to provide depth to the flying insect station.
In regard to claim 20, Somerville discloses a pesticide on at least a portion of the panel (water-soluble tablet 5 located on inner surface of container of trap). 
Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2009/084900 to Lim in view of WO 93/22909 to Somerville and Rimback 5,685,109.
In regard to claim 3, Lim does not disclose wherein materials used to configure the flying insect station are weather resistant, UV and heat resistant.  Somerville discloses wherein materials used to configure the flying insect station are weather resistant (transparent material is inert toward moisture) and heat resistant (wall of trap can be rigid and of materials such as polymeric plastics for example polyethylene or polypropylene and the like which are heat resistant materials in that normal operating temperatures do not cause failure of the material; no specific or particular degree of heat resistance being claimed).  It would have been obvious to one of ordinary skill in the art to modify the materials used to configure the flying insect station of Lim such that they are weather and heat resistant in view of Somerville in order to provide a more durable flying insect station that will not degrade during operational use during weather events such as rain or when exposed to high temperatures.  Lim and Somerville do not disclose the materials used to configure the flying insect station which are UV resistant.  Rimback discloses a trap (10) for flying insects which is transparent (see col. 2, line 31) and formed of a single piece of UV-resistant plastic material which provides protection so that the trap will not degrade when exposed to sunlight (PETG; see abstract line 6 & col. 2, lines 27-30).  It would have been obvious to one of ordinary skill in the art to modify the materials used to configure the flying insect station of Lim and Somerville such that they are UV resistant in view of Rimback in order to provide a trap which will not degrade when exposed to sunlight.  
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over   WO 2009/084900 to Lim in view of WO 93/22909 to Somerville and Rimback 5,685,109 as applied to claim 3 above, and further in view of Durand et al. 7,074,830.
In regard to claim 4, Lim, Somerville, and Rimback do not disclose wherein the substantially reflective surface comprises a material selected from the group consisting of a black mirror, Plexiglas, reflective paint, and glass.  Durand et al. disclose a system for trapping flying insects with attractant lures wherein visual insect lures are selected to provide visual cues tailored to attract particular species of flying insects and that such lures may be configured to provide at least two relatively large contrasting colored fields and may comprise one or more of a shiny black surface and a high gloss mirrored silver surface (see col. 11, line 21 to col. 12, line 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substantially reflective surface of Lim, Somerville, and Rimback such that it comprises a material selected from the group consisting of a black mirror, Plexiglas, reflective paint, and glass in view of Durand et al. in order to provide a visual insect lure which is selected to provide visual cues tailored to attract particular species of flying insects and to provide a variety of specularly reflective surfaces from which to choose from so as to obtain the desired type and degree of specular reflectivity in the trap.
Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2009/084900 to Lim in view of WO 93/22909 to Somerville.
Lim does not disclose wherein the flying insect station is a free-standing device.  Somerville discloses wherein the flying insect station is a free-standing device (base 11 is flat and is capable of resting upon a surface so that the trap is free-standing).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the flying insect station of Lim such that it is a free-standing device in view of Somerville in order to provide a device that is capable of being set upon a support surface that does not require mounting means so as to simplify the installation of the device for the user.
Claims 21-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2009/084900 to Lim in view of Durand et al. 7,074,830 or Bagnall et al. 8,028,467 and Ernsberger, IV 6,625,922 or WO 93/22909 to Somerville.
In regard to claim 21 (this claim is directed to Species I shown in Fig. 1A of the present application and which is acknowledged to be as such per the Table included at the top of page 11 of the Remarks filed on 09/26/2022), Lim discloses the flying insect station wherein:  the one or more surfaces comprise a first panel (20) and a second panel (10), the first panel provides reflectivity (20 may be colored white, yellow, red, or blue), the second panel is dark in color (10 can be colored black), the attractant is positioned on the trap portion (20), and a suppression means is positioned on the second panel (10; trap is coated with commonly used sticky composition), but does not disclose the first panel provides specular reflectivity.  Durand et al. disclose a system for trapping flying insects with attractant lures wherein visual insect lures are selected to provide visual cues tailored to attract particular species of flying insects and that such lures may be configured to provide at least two relatively large contrasting colored fields and may comprise one or more of a shiny black surface and a high gloss mirrored silver surface (see col. 11, line 21 to col. 12, line 12).  Bagnall et al. disclose a cover (22) and sidewalls (24) being dark (black) and interior surfaces of cover and sidewalls being white and specularly reflective (see col. 2, lines 58-65).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first panel providing reflectivity of Lim such that it provides specular reflectivity in view of Durand et al. or Bagnall et al. in order to provide a visual insect lure which is selected to provide visual cues tailored to attract particular species of flying insects and to provide a specularly reflective surface wherein the reflected light is directed in a single outgoing direction so that the insects are clearly led to the surface for eradication upon their visual perception of the contrasting portions of the surface.  Lim also does not disclose the attractant is positioned in the cavity behind an outer surface of the second panel.  Ernsberger, IV and Somerville discloses the flying insect station wherein the one or more surfaces comprise a first panel (narrow vertically extending sides of 11 in Fig. 1 OR vertically extending sides or horizontally extending top or bottom of container shown in Fig. 1) and a second panel (wider vertically extending front wall of 11 in Fig. 1 OR frontmost vertically extending surface of container shown in Fig. 1), the attractant (30 OR 6, 7) positioned in a cavity (cavity defined by 29, 31 OR cavity defined by hollow interior of container in Fig. 1) behind an outer surface of the second panel (front face of front wall of 11 in Fig. 1 OR front face of frontmost vertically extending surface of container in Fig. 1).  It would have been obvious to one of ordinary skill in the art to modify the attractant of Lim such that it is positioned in the cavity behind an outer surface of the second panel in view of Ernsberger, IV or Somerville in order to provide a protected area for the attractant where it cannot be easily spilled or displaced from which the attractant may disperse within the area about the flying insect attraction station.
In regard to claims 22-25, since applicant has expressly admitted that Species I-IV are obvious variants of each other on page 11 of the Election filed on 09/26/2022 and the Examiner has found Species I as claimed in claim 21 and as represented in Fig. 1A as being unpatentable over the prior art of record in the rejection presented above in the preceding paragraph, the applicant’s admission has therefore been used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other Species II-IV as being obvious variants of Species I.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA